Carley, Presiding Judge.
Appellant was tried before a jury in Henry County and was found guilty of 14 counts of violating the Georgia Controlled Substances Act. He appeals from the judgments of conviction and sentences entered by the trial court on the jury’s guilty verdicts;
1. Henry County is in the Flint Judicial Circuit which, during the relevant time period, had only two superior court judges. The superior court judge to whom appellant’s case was originally assigned voluntarily disqualified himself. Appellant urges that the other superior court judge of the Flint Circuit was thereafter erroneously designated to preside over the case.
Uniform Superior Court Rule 25.7 provides that, if a superior court judge voluntarily disqualifies himself, his replacement shall be “selected by the procedure set forth in Rule 25.4. . . .” Uniform Superior Court Rule 25.4 (B) provides that, in a two-judge circuit, it is *566the other superior court judge, unless disqualified, who is to hear the case. There is no contention that the superior court judge to whom appellant’s case was reassigned was disqualified. Accordingly, there was no error in the designation of the superior court judge who ultimately presided over appellant’s case.
Decided January 24, 1992.
Herbert Shafer, for appellant.
Tommy K. Floyd, District Attorney, Thomas R. McBerry, Assistant District Attorney, for appellee.
2. Appellant’s remaining enumération of error has not been supported by argument or citation of authority. Accordingly, it is deemed abandoned pursuant to Rule 15 (c) of this Court.

Judgments affirmed.


Beasley, J., and Judge Arnold Shulman concur.